AMENDMENT

TO

ELECTRIC SERVICE CONTRACT




THIS AMENDMENT TO ELECTRIC SERVICE AGREEMENT (''the 2006 Amendment") is made and
entered into this __25th__ day of _  September  _ 2006, and is by and between
JEA, a body politic and corporate existing under the laws of the State of
Florida (“Authority”) and Florida Public Utilities Company, a Florida
corporation (“Company”).




RECITALS




WHEREAS, the Jacksonville Electric Authority (as a result of a name change now
known as JEA) and the Company entered into that certain Electric Service
Contract dated January 29, 1996 (“1996 Agreement”); and




WHEREAS, the parties entered into that certain Amendment to Electric Service
Contract dated February 7, 2000 (“2000 Amendment”) pursuant to which the terms
of the 1996 Agreement were amended; and




WHEREAS, the parties desire to further amend the terms of the 1996 Agreement, as
amended by the 2000 Amendment; now therefore




IN CONSIDERATION of the premises and of the mutual covenants and agreements
hereinafter contained, the parties agree as follows:




1. The above stated recitals are true and correct and, by this reference, are
incorporated herein and made a part hereof.




2. Section 2 of the1996 Agreement, as amended by the 2000 Amendment, is hereby
deleted in its entirety and the following substituted in lieu thereof:




Section 2.    Term of Contract and Renewal Options




OPTION A---2 YEAR/l YEAR SUPPLY




(a) This Contract shall become effective upon the date above written.  Electric
Service under this Contract shall commence on January 1, 1998 and end on
December 31, 2007 (“Initial Term”).




(b) Provided that Company is not then in default of its obligations under this
Contract or after receiving notice of such default from Authority and having
cured such default within the period set forth in Section 14 of this Agreement,
Company may renew the Initial Term of this Contract for an additional two (2)
years by notifying Authority in writing of its exercise of Option A pursuant to
this subsection (b). Notwithstanding the provisions of Section 16, such notice
may be made by facsimile or email; provided that Company contemporaneously sends
Authority a written confirmation of such e-mail or facsimile. Such notice of
exercise must be received by Authority no later than close of Authority's
business hours, September 30, 2006. Provided that Company has satisfied the
notice requirements of this subsection (b), the flow of electric services from
Authority to Company under this renewal term shall commence at hour ending at
0100 hours on January 1, 2008 and end at hour ending at 2400 hours on December
31, 2009 ('Two Year Renewal Term").











(c)   Provided that Company is not then in default of its obligations under this
Contract or after receiving notice of such default from Authority and having
cured such default within the period set forth in Section 14 of this Agreement,
Company may renew the Two Year Renewal Term of this Contract for an additional
one (1) year (a vested one year option) by notifying the Authority in writing of
its exercise of the vested one year option to renew under Option A pursuant to
this subsection (c).  Notwithstanding the provisions of Section 16, such notice
may be made by facsimile or e-mail; provided that Company contemporaneously
sends Authority a written confirmation of such e-mail or facsimile.  Such notice
of exercise must be received by Authority no later than close of Authority's
business hours, December 31, 2006.  Provided that Company has satisfied the
notice requirements of this subsection (c), the flow of electric services from
Authority to Company under this vested one year option shall commence at hour
ending 0100 hours, January 1, 2010 and end at hour ending 2400 hours on December
31, 2010 (“One Year Renewal Term”).  Company may not exercise its option under
this subsection (c) unless it has previously or contemporaneously exercised its
option under subsection (b).




OPTION ---10 YEAR SUPPLY




(d) Provided that Company is not then in default of its obligations under this
Contract or after receiving notice of such default from Authority and having
cured such default within the period set forth in Section 14 of this Agreement,
Company may renew the Initial Term of this Contract for an additional ten (10)
years by notifying Authority in writing of its exercise of Option B pursuant to
this subsection (d).  Notwithstanding the provisions of Section 16, such notice
may be made by facsimile or e-mail; provided that Company contemporaneously
sends Authority a written confirmation of such e-mail or facsimile. Such notice
of exercise must be received by Authority not later than the close of
Authority’s business hours, September 30, 2006.  Provided that Company has
satisfied the notice requirements of this subsection (d) the flow of electric
services from Authority to Company under this Second Option shall commence at
hour ending 0100 hours, January 1, 2008, and end at hour ending 2400 hours, on
December 31, 201 7 (“Ten Year Renewal Term”).  The parties may, by mutual
agreement at least thirty (30) months prior to the expiration of the Ten Year
Renewal Term, extend the Ten Year Renewal Term for a period that may be mutually
agreed upon by the parties.











GENERAL PROVISIONS




(e) Options A and B are mutually exclusive, which means that Company can elect
Option A, but cannot subsequently or simultaneously elect Option B, and that
Company can elect Option B, but cannot subsequently or simultaneously elect
Option A.




(f) If the Florida Public Service Commission (FPSC) rejects or fails to approve
in a timely manner any part of Company’s request to adjust its fuel related
costs based on the rates and prices that Company has agreed to pay Authority
pursuant to this Agreement (as described in either situation below) the parties
shall, in good faith, negotiate such amendments as may be appropriate to address
the FPSC’s concerns. Company shall, in its discretion, take such actions to
appeal any FPSC determination, and Authority shall, in its discretion, assist in
such efforts.

· If the FPSC rejects or fails to approve in a timely manner the initial filing
by Company subsequent to its electing Option A or Option B and the Parties are
unable to agree to changes to this Agreement by December 31, 2006, then the
rates specified in Section 3 (a) shall apply. In such event this Agreement shall
terminate and be of no further force or effect as of December 31, 2007.

· If the FPSC rejects or fails to approve in a timely manner any part of any
subsequent request by Company to adjust its fuel related costs due to a rate
adjustment under either Option A or Option B, and the Parties negotiate but are
unable to agree to changes to this Agreement to address FPSC concerns, then at
Company’s option, Company may terminate this Agreement by providing written
notice to Authority at least one year before Company’s proposed date of
termination of this Agreement (the “notice period”). The rates as determined
under either Option A or Option B as appropriate will apply during the notice
period.




3. Section 3 of the 1996 Agreement, as amended by the 2000 Amendment, is hereby
deleted in its entirety and the following substituted in lieu thereof:




Section 3. Rates




(a) If Company has not provided the notice described in Section 2(b) or 2(d),
the following rates shall apply.








Billing Period

Rates and Charges

From:

To:

Monthly Customer Charge

Fuel Rate

(per kWh)

Other

Energy

(per kWh)

Demand

(per kW-Month)

1/1/1998

12/31/1998

$XXX

N/A

$XXXXX

$XXX

1/1/1999

12/31/2007

$XXX

N/A

$XXXXX

$XXX







OPTION A---2 YEAR/1 YEAR




b. If Company has provided the notice described in Section 2(b), the following
rates shall apply prior to and during the Two Year Renewal Term.




Billing Period

Rates and Charges

From:

To:

Monthly Customer Charge

Fuel Rate*

(per kWh)

Other

Energy

(per kWh)

Demand

(per kW-Month)

1/1/1998

12/31/1998

$XXX

N/A

$XXXXX

$XXX

1/1/1999

12/31/2006

$XXX

N/A

$XXXXX

$XXX

1/1/2007

6/30/2007

$XXX

N/A

$XXXXX

$XXX

7/1/2007

12/31/2007

$XXX

N/A

$XXXXX

$XXX

1/1/2008

6/30/2008

$XXX

Tariff Rate

$XXXXX

$XXX

7/1/2008

12/31/2008

$XXX

Tariff Rate

$XXXXX

$XXX

1/1/2009

6/30/2009

$XXX

Tariff Rate

$XXXXX

$XXX

7/1/2009

12/31/2009

$XXX

Tariff Rate

$XXXXX

$XXX




* The Fuel Rate shall be the Retail Tariff Fuel Rate, as set by Authority from
time to time.




c. If Company has provided the notice described in Section 2(c), during the One
Year Renewal Term, the following rates shall apply:




Billing Period

Rates and Charges

From:

To:

Monthly Customer Charge

Fuel Rate*

(per kWh)

Other

Energy

(per kWh)

Demand

(per kW-Month)

1/1/2010

12/31/2010

$XXX

Tariff Rate

$XXXXX

$XXX








* The Fuel Rate shall be the Retail Tariff Fuel Rate, as set by Authority from
time to time.




OPTION B-10 YEAR




(d) If Company has provided the notice described in Section 2(d), the following
rates shall apply prior to and during the Ten Year Renewal Term.




Billing Period

Rates and Charges

From:

To:

Monthly Customer Charge

Fuel Rate*

(per kWh)

Other

Energy

(per kWh)

Demand

(per kW-Month)

1/1/1998

12/31/1998

$XXX

N/A

$XXXXX

$XXX

1/1/1999

12/31/2006

$XXX

N/A

$XXXXX

$XXX

1/1/2007

12/31/2007

N/A

N/A

$XXXXX

$XXX

1/1/2008

12/31/2008

N/A

Tariff Rate

$XXXXX

$XXX

1/1/2009

12/31/2017

N/A

Tariff Rate

Note 1

Note 1




* The Fuel Rate shall be the Retail Tariff Fuel Rate, as set by Authority from
time to time.




NOTE 1.  During the billing period commencing on January 1, 2009 and continuing
through December 31, 2017, rates shall be set by the JEA Board of Directors in
public meetings. Notice of such meetings will be given Company at least 30 days
prior to such meetings. Rates shall be set to recover the fully allocated costs
of saving Company based upon the Cost of Service Principles as defined in
Section 3 (e).




In furtherance of development of said cost of service principles, Company agrees
to pay a one time fee of $25,000 to Authority as reimbursement for Authority's
incurred cost of such development. Payment will be due at: the time of execution
of the 2006 Amendment.




During the term of this Agreement, Authority may retain reasonably credentialed
and experienced electricity cost of service and rates consultants to assist
Authority in preparing cost of service models, studies and reports. These
studies shall follow the principles set forth in Section 3(e). Authority will
bear the costs of such consultants.








Authority may update its cost of service study, where such study follows the
principles set forth in Section 3(e), and adjust Company rates no more
frequently than every two years, unless Authority adjusts its retail base rates
sooner, in which event Authority may adjust Company rates at the time of the
retail base rate adjustment. All invoice charges and billings by Authority to
Company for services rendered, cannot be changed retroactively as a result of
changes in rates resulting from Authority's cost of service study.




Except as may be expressly stated in this Agreement, the parties agree that
nothing herein shall be construed as a waiver of any rights of Company or
Authority. Further, the parties agree that nothing herein shall be construed as
the Company or Authority's consent or submission to the jurisdiction, or the
scope of c m t jurisdiction, of any regulatory authority that does not,
independently of this Agreement, have jurisdiction over the Company or
Authority.




(e) Cost of Service Principles:




1 - Purpose of COS Methodology. The Cost of Service (COS) Methodology determines
the allocated share of Authority's Electric Revenue Requirements attributable to
Company for the services provided by Authority to Company.




2 - Authority's Revenue Requirements are determined on a cash needs basis at the
direction of the Authority's Board and currently include debt service expense
and coverage amounts, reserve funds, operating and maintenance expenses
including fuel and non-fuel purchased power, capital outlay, taxes and levies
including contributions to the City of Jacksonville, an allocated share of
general overhead expenses, and expenses related to general plant and related
facilities.




3 - Comparability.  Authority shall apply the COS Methodology in a manner that
is not unduly discriminatory to Company, such that the total allocated cost of
service for the Company shall be no greater than that implied for any other
wholesale customer similarly situated as Company. The level of total charges
paid, by Company shall not be significantly greater than the allocated cost of
service level implied by the COS Methodology.




4 - The COS Methodology shall allocate the Authority’s non-fuel Revenue
Requirements to the Company on bases that reflect the peak electric demands and
electric energy provided by the Authority to wholesale and retail customers.




5 - Price Terms of Option B of this Amendment, including non- fuel energy
charges and demand charges, shall not deviate significantly from that implied by
the demand- and energy-related costs attributable to Company, which result from
the COS Methodology.








4. The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
adding a new Section 3A, to read as follows:




Section 3A Termination of Transmission Service




On January I, 2008, Authority will no longer provide transmission service under
the terms of this Agreement. Rather on or before January 1, 2008, Company must
apply to and obtain Network Transmission Service from Authority, as defined by
the procedures of the Authority's Open Access Transmission Tariff (OATT).




5. The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
adding a new Section 3B, to read as follows:




Section 3B  JEA Resources




Authority will continue to supply Company capacity and energy requirements from
the system generation resources of Authority which may be augmented by
additional system generation resources in the future. No particular generation
resource of the Authority is specifically committed to supplying the generation
services provided under this Amendment. Company has no right to any particular
resource of the Authority.




6. The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
adding a new Section 3C, to read as follows:




Section 3C Ancillary Services

Under Options A and B, Authority hereby agrees to supply, as part of the
generation services herein, services identified as Schedules 3 (Regulation
Reserves), 4 (Energy Imbalance), 5 (Spinning Reserves), and 6 (Supplemental
Reserves) in the OATT in order to facilitate self-supply of these services by
Company. Provision of these services is included in the rates for generation
service in this Section 3. Authority shall not charge for Reactive Supply and
Voltage Control under this agreement, as the costs for such services shall be
charged under the OATT.




7.  The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
deleting Section 7, subsection (c) and (d) in their entirety, and the following
substituted in lieu thereof:




(c) Company will maintain an electrical power factor at the point of
interconnection of 90% or greater. Should the power factor fall below 90% within
a billing period, Company will be billed in accordance with the rate and
measurement methodology of Authority's Retail Rates Tariff sheet 5.1.








8. The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
deleting Section 18 in its entirety and the following substituted in lieu
thereof:




Section 18. Agreement




This writing embodies the entire Agreement and understanding between the parties
hereto and there are no other prior agreements or understandings, oral or
written with reference to the subject matter thereof that are not merged herein
and superseded hereby.




9.  The 1996 Agreement, as amended by the 2000 Amendment, is hereby amended by
adding a new Section 19 as follows:




Section 19. Credit




At all times after the Initial Term, Company shall maintain an acceptable
standard of creditworthiness which shall be the more stringent (as to each
measure) of a level equivalent to (i) that defined by Company's current
commercial bank lenders at the time or (ii) (A) Total Liabilities to Tangible
Net Worth less than 3.75 and (B) Fixed Charge Coverage Ratio greater than 1.50
(as both of such ratios are defined in Attachment A hereto).  An example of
Company's current standard of creditworthiness, as defined by its current bank
lender, is shown in Attachment A.




Should Company not satisfy the standards of creditworthiness defined above,
Company shall notify Authority of the failure to meet either of these standards
as soon as Company is aware of such failure in no case later than when Company
notifies Company’s commercial bank lender(s). Company shall provide within five
(5) days of such notice, the irrevocable letter of credit substantially in the
form of Attachment B from either (i) a commercial bank rated no lower than
Aa31A.A- by Moody's Investors Service or Standard & Poor's or (ii) a commercial
bank acceptable to Authority in its sole discretion, with a term of one (1) year
in the amount of the highest one month’s amount due Authority for service
hereunder prior to such date or $3,000,000.00, whichever is greater. In
addition, Company shall require that any Commercial lender(s) shall agree to
forebear from pursuing any and all remedies for default for a minimum period of
30 days following notice of such failure.




Company shall not be obligated to renew such letter of credit if, during its one
(1) year term or extensions thereof, Company cures the substandard condition of
creditworthiness.  If such letter of credit is required by the terms hereof to
be renewed and Authority does not receive written evidence from the letter of
credit bank by the date which is 10 days prior to the expiration date of such
letter of credit of such renewal for an additional one-year period (or a new
letter of credit from another bank meeting the requirements established in this
Section), Authority may draw the full amount available under such letter of
credit and retain such amount as a permanent deposit for amounts due





hereunder.  If at my time the deposit is reduced from an amount less than the
full amount of such letter of credit or if such letter of credit is drawn upon
and the full amount of the draw is not reinstated within five (5) days of such
draw, Authority may elect to terminate its obligation hereunder to supply energy
to Company.




Company provides bank lenders certification reports of credit standards
quarterly, and Company shall furnish the same certification reports to
Authority.




10. The parties hereby represent and warrant to each other this 2006 Amendment
has been duly and validly executed and delivered by such party and constitutes
such party’s legal, valid and binding obligation, enforceable against it in
accordance with its terms. The Authority further represents and warrants that as
of the date hereof, Company is not in default of any provisions of the 1996
Agreement, as amended by the 2000 Amendment.




SAVE AND EXCEPT as expressly amended herein the terms and conditions of the 1996
Agreement, as previously amended, shall remain in full force and effect.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE]








IN WITNESS WHEREOF, the parties hereto have duly executed this 2006 Amendment
the day and year first above written.




ATTEST: JEA




By  _________________________________ By _________________________













ATTEST: FLORIDA PUBLIC UTILITES COMPANY




By___/s/ George M. Bachman_____                By___/s/ John T. English_____

Signature                                                          Signature




_____George M. Bachman________               _____John T. English________

Type/Print Name                                            Type/Print Name




_____Secretary & Treasurer_______               _____CEO________________

          Title
                                                                  Title




     In compliance with the Ordinance Code of the City of Jacksonville, I do
certify that there is an unexpended, unencumbered and unimpounded balance in the
appropriation sufficient to cover the foregoing Agreement and that provision has
been made for the payment of the monies provided therein to be paid.







__________________________

Budget Services







Form Approved:




___________________________

Office of General Counsel








ATTACHMENT A




MAINTENANCE OF $20 M LINE OF CREDIT FROM BANK OF AMERICA




Compliance Ratios for Line of Credit Are As Follows:




i) Total Liabilities to Tangible Net Worth Ratio.

Maintain as at the end of each fiscal year a ratio of Total Liabilities
(excluding the non-current portion of Subordinated Liabilities) to Tangible Net
Worth not exceeding 4:l.




“Tangible Net Worth" means the value of the Company’s total assets (excluding
intangibles such as goodwill and patents) less Total Liabilities.




“Subordinated Liabilities" means liabilities subordinated to the Company’s
obligations to the Lender in a manner acceptable to the Lender in its sole
discretion.




ii) Fixed Charge Coverage Ratio:

Maintain a Fixed Charge Coverage Ratio of at least 1.25: 1.00.




“Fixed Charge Coverage Ratio” means the ratio of (i) net income after income
taxes, plus depreciation and amortization, plus interest expense, plus
rent/lease expense, plus/minus the change in the value of any Interest Rate
Protection Agreement to (ii) current maturities of long term debt and Capital
Lease obligations, plus interest expense, plus rent/lease expense.





ATTACHMENT B




(Bank Letterhead)




[Date]




JEA

21 W. Church Street

Jacksonville, FL 32202




RE: IRREVOCABLE LETTER OF CREDIT NO.__________  U.S. $_________




To the [ ] Department:

We hereby issue our irrevocable, unconditional Letter of Credit No. ______ in
favor of JEA for the account of JEA (the “Account Party”).

We undertake to honor from time to time your draft or drafts on us at sight in
an amount or amounts not exceeding, in the aggregate U.S. $_________ Drafts
drawn hereunder must be marked "Drawn under Letter of Credit No. ________, dated
_____________, 2006" accompanied by your certification as follows:




Under Section [19] of the Agreement dated______ , 2006 between JEA and the
Florida Public Utilities, Inc. (FPU), JEA is entitled to the amount of such draw
in satisfaction of certain past due amounts from FPU as defined under the
current agreement.

OR

Under Section [19] of the Agreement dated _____, 2006 between JEA and the
Florida Public Utilities, Inc., JEA is entitled to draw the full amount
available to be drawn hereunder because JEA has not received written notice from
you within I0 days prior to the scheduled expiration that the term of such
Letter of Credit has not been extended by an additional year.




We agree that we shall have no duty or right to inquire as to the basis upon
which JEA has determined to present to us any draft under this Letter of Credit
and shall honor such draft upon presentation in accordance with the terms
hereof. Partial drawings are permitted.

This Letter of Credit is valid until ___________, provided; however, that this
Letter of Credit will be automatically extended without amendment for one (1)
year from the present or any future expiry date hereof unless sixty (60) days
prior to such expiry date we notify you by overnight courier or certified mail
that we elect not to extend this Letter of Credit beyond the then current
expiration date.

This Letter of Credit contains all the terms and conditions of this credit which
shall not be altered except by reduction in amount due to corresponding payments
in like amount in compliance with the above terms. We hereby waive any defense
based on any allegation of fraud.





This letter of Credit is subject to the International Standby Practices,
International Chamber of Commerce Publication No. 590 (the “ISP98”) and the laws
of the State of Florida to the extent not inconsistent therewith.

This Letter of Credit is transferable and assignable in its entirety. There are
no other conditions to this Letter of Credit.




Very truly yours,







[Bank]